EXHIBIT 10.1
 
Champion Industries, Inc.


Limited Forbearance Agreement and Third Amendment to Credit Agreement
 
This Limited Forbearance Agreement and Third Amendment to Credit Agreement
(herein, the “Agreement”) is entered into as of December  28, 2011, by and among
Champion Industries, Inc. (the “Borrower”), Mr. Marshall Reynolds, individually
(the “Shareholder”), each of the undersigned Guarantors (“Guarantors”), the
Lenders party hereto, and Fifth Third Bank, an Ohio banking corporation, as a
Lender, L/C Issuer, and Administrative Agent for the Lenders (the
“Administrative Agent”).
 
Recitals:
 
A.The Borrower, the Lenders, and the Administrative Agent are party to a Credit
Agreement, dated as of September 14, 2007 (as such agreement has been amended
and may further be amended, supplemented and otherwise modified from time to
time, the “Credit Agreement”).  
 
B.The Borrower, the Administrative Agent and Marshall Reynolds, individually
(the “Shareholder”), are party to a Contribution Agreement and Cash Collateral
Security Agreement, dated as of March 31, 2010 (as such agreement may be
amended, supplemented and otherwise modified from time to time, the
“Contribution Agreement”).
 
C.The Guarantors have entered into that certain Guaranty Agreement dated as of
September 14, 2007 (the “Guaranty”).
 
D.The Borrower is not in compliance with (i) the Leverage Ratio requirement of
Section 6.20(a) of the Credit Agreement for the period ending October 31, 2011
and as may occur on January 31, 2012 and April 30, 2012, (ii) the Fixed Charge
Coverage Ratio requirement of Section 6.20(b) of the Credit Agreement for the
period ending October 31, 2011 and as may occur on January 31, 2012 and April
30, 2012 (collectively, the “Fixed Charge Designated Default”), and (iii) the
Minimum EBITDA requirement of Section 6.20(d) of the Credit Agreement for the
period ending October 31, 2011 (including the requirement of Section 6.20(d)(ii)
as set forth in Section 9(k) below) (collectively, the “Designated Defaults”).
 
E.The Lenders are not willing to waive the Designated Defaults.
 
F.Notwithstanding the Designated Defaults, the Borrower has requested the
Administrative Agent and the Lenders, during the Forbearance Period (defined
below), (i)  temporarily forbear from exercising certain rights and remedies
under the Credit Agreement, the other Loan Documents and applicable law with
respect to such Designated Defaults, and (ii) continue to make Revolving Loans
available to the Borrower in accordance with the provisions of Section 2.2 of
the Credit Agreement.
 
G.Subject to the terms and conditions set forth herein, and in order to
accommodate the Borrower’s request, during and only during the Forbearance
Period, the Lenders are willing to (i) temporarily forbear from exercising
certain of their default-related rights and remedies against the Borrower
available solely by reason of the Designated Defaults, and (ii) continue to
advance Revolving Loans in accordance with the provisions of Section 2.2 of the
Credit Agreement.
 
H.This Agreement shall constitute a Loan Document and these Recitals shall be
construed as part of this Agreement.
 
Now, Therefore, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:
 
1.     Incorporation of Recitals; Defined Terms.  The Borrower acknowledges that
the Recitals set forth above are true and correct in all material respects.  The
defined terms in the Recitals set forth above are hereby incorporated into this
Agreement by reference.  All other capitalized terms used herein without
definition shall have the same meanings herein as such terms have in the Credit
Agreement.
 
2.Amounts Owing.  The Borrower acknowledges, confirms and agrees that the
aggregate principal amount of Loans and Letters of Credit as of December 28,
2011 (immediately prior to the effectiveness of this Agreement) is $47,609,720
($37,884,224.03 in Term Loans, $9,725,495.87 in Revolving Loans, $-0- in Swing
Loans, and $-0- in outstanding Letters of Credit) [numbers to be verified as of
execution date].  All such Loans and Reimbursement Obligations and any future
Loans and Reimbursement Obligations, together with interest accrued and accruing
thereon, and fees, costs, expenses and other charges now or hereafter payable by
the Borrower to the Administrative Agent or the Lenders, are unconditionally
owing by the Borrower to the Administrative Agent and the Lenders, without
offset, defense or counterclaim of any kind, nature or description whatsoever,
all of which are hereby waived by the Borrower.
 
3.    Acknowledgment of Defaults.  The Borrower hereby acknowledges and agrees
that (i) the Designated Defaults have occurred and are continuing, each of which
constitutes an Event of Default, and, as a result of the Designated Defaults, as
well as any other Defaults or Events of Default that may exist, the
Administrative Agent and the Lenders are entitled to exercise any and all
default-related rights and remedies under the Credit Agreement, other Loan
Documents and/or applicable law, including without limitation, making a
determination not to make further Loans or incur further Letter of Credit
Obligations, to terminate the Commitments, to accelerate the Obligations, to
exercise rights against Collateral, to enforce Liens granted under the
Collateral Documents, or to exercise any other rights or remedies that may be
available under the Loan Documents or under applicable law, and (ii) that the
Borrower has no valid defense to the enforcement of such default-related rights
and remedies.  
 
 
1

--------------------------------------------------------------------------------

 
4.   Administrative Agent Discretion.  The Borrower hereby acknowledges and
agrees that the terms “acceptable” or “satisfactory” to the Administrative Agent
or words of similar import when used in this Agreement without further
qualification refer to the Administrative Agent’s sole and unilateral
discretion.
 
5.   Forbearance.  (a) As used herein, the term “Forbearance Period” shall mean
the period commencing on the date hereof and ending on the earlier to occur of
(i) April 30, 2012 (5:00 p.m. New York time) and (ii) the occurrence of any one
or more of the following events:  (A) the occurrence of any Default or Event of
Default under the Credit Agreement, other than the Designated Defaults; (B) any
failure by the Borrower for any reason to comply with any term, condition, or
provision contained in this Agreement; (C) any failure by any other party to
this Agreement, other than the Administrative Agent, Lenders or Borrower, for
any reason to comply with any term, condition, or provision contained in this
Agreement; (D) any representation made by the Borrower, any Guarantor or the
Shareholder in this Agreement or pursuant to it proves to be incorrect or
misleading in any material respect when made; (E) any Material Adverse Effect
shall occur as determined in good faith by the Administrative Agent or the
Required Lenders; and (F) any act of fraud, intentional misrepresentation,
criminal misconduct or gross negligence by the Borrower, any Guarantor or the
Shareholder.  The occurrence of any of the events set forth in clauses (A)
through (F) above shall constitute an immediate Event of Default under the
Credit Agreement and the Forbearance Period is automatically terminated and the
Administrative Agent and Lenders are then permitted and entitled under Section 7
of the Credit Agreement, among other things, to decline to provide additional
credit to the Borrower, to permanently terminate the Commitments, to accelerate
the Obligations, to require cash collateral for outstanding Letters of Credit,
and to exercise any other rights and remedies that may be available under the
Loan Documents or applicable law.
 
 (b) During the Forbearance Period, neither the Administrative Agent nor any
Lender will take action, on account of the Designated Defaults only, (i) to
accelerate the maturity of the Loans, to terminate the Commitments, or to
otherwise enforce payment of the Obligations of the Borrower under the Loan
Documents, or (ii) other than as set forth herein, to exercise any other rights
and remedies available to them under the Loan Documents or applicable
law.  Automatically and without any notice or action by the Administrative Agent
or the Lenders, upon termination or expiration of the Forbearance Period, the
Administrative Agent and the Lenders shall be entitled (but not required) to
exercise any of the rights and remedies with respect to the Designated Defaults
(or otherwise) available to them under the Loan Documents or applicable law.
 
6.   Revolving Credit.  During the Forbearance Period, the Administrative Agent
shall continue to make additional Revolving Loans available to the Borrower in
accordance with Section 2.2 of the Credit Agreement and as provided for
herein.  Any request for credit under the Revolving Credit during the
Forbearance Period shall be subject to the satisfaction of the conditions
precedent set forth in Section 3.1 of the Credit Agreement, except to the extent
non-compliance with the conditions set forth therein relate solely to the
Designated Defaults.
 
7.   Principal Payments.  The Borrower shall continue to pay all principal on
the Loans and Reimbursement Obligations on all Letters of Credit when due,
including, without limitation, the Borrower shall continue to make all scheduled
payments of principal on the Term Loans as and when due under the Credit
Agreement (except for any excess cash flow payment which may be due).
 
8.   Interest and Fee Payments.  The Borrower will keep interest and fees
current on the Loans and Letters of Credit.  
 
9.   Additional Agreements.  In order to induce the Administrative Agent and
Lenders into this Agreement, the Borrower further agrees that:  
 
(a)  CRA Engagement Letter.  On or before December 31, 2011, and pursuant to an
authorizing resolution of the Borrower’s board of directors (in form and
substance satisfactory to the Administrative Agent), the Borrower shall deliver
to the Administrative Agent a fully executed engagement letter between the
Borrower and [Conway], [Phoenix] or another Person reasonably acceptable to the
Administrative Agent (and the Borrower shall have made such Person available for
discussions with the Administrative Agent prior to its engagement), on terms and
conditions acceptable to the Administrative Agent, providing for the retention
of such Person to serve in the capacity as a chief restructuring advisor (“CRA”)
to the Borrower to conduct due diligence and to assist the Borrower with
developing and proposing a written restructuring plan for the Borrower’s
business operations (the “Proposed Restructuring Plan”) (the “CRA Engagement
Letter”).  The Borrower shall not terminate or otherwise modify the terms of the
CRA Engagement Letter without the prior written consent of the Administrative
Agent.  The Borrower shall, and shall cause its officers, directors, employees
and advisors to (i) cooperate with the CRA throughout the development and
delivery of the Proposed Restructuring Plan and (ii) direct the CRA to answer
reasonable inquiries of, and meet with, the Administrative Agent or Lenders, or
their representatives, advisors or Consultants (as defined below), regarding the
Proposed Restructuring Plan at such times as may be reasonably requested.  The
parties hereto agree that (x) neither the Administrative Agent nor any Lender
(A) influenced or will influence the Borrower in its selection of the CRA or the
development and delivery of the Proposed Restructuring Plan nor (B) shall be in
any way responsible for any advice that is given or that fails to be given by
the CRA to the Borrower and (y) the CRA’s duty of loyalty shall at all times be
to the Borrower and neither the Administrative Agent nor any Lender, or any
Consultant, shall be deemed to control the CRA by virtue of their communications
with the CRA or otherwise.  For avoidance of doubt, nothing herein shall
preclude or limit the rights of the Administrative Agent and Lenders to directly
retain financial advisors and Consultants in accordance with the terms of the
Loan Documents.
 
(b)  Delivery of Proposed Restructuring Plan.  The Borrower shall provide the
Administrative Agent with the terms of a written Proposed Restructuring Plan,
which shall be supported in all respects by the CRA, on or before February, 15,
2012.  Nothing in this provision or Agreement shall be deemed to be an
acknowledgement or approval of, or consent or agreement to enter into, any
Proposed Restructuring Plan by the Administrative Agent or any of the Lenders;
all of the Administrative Agent’s and Lenders’ rights with respect to any
Proposed Restructuring Plan are fully reserved and not waived.
 
 
2

--------------------------------------------------------------------------------

 
(c)   Information Access; Cooperation with Consultant.  Any financial advisor or
consultant (“Consultant”) retained by the Administrative Agent or its counsel,
beginning February 1, 2012, shall have reasonable access to the offices,
properties, business records, accounting systems, officers, CRA, and senior
management of the Borrower and its Subsidiaries at such reasonable times during
normal business hours and as often as may be reasonably requested.  The Borrower
agrees to reasonably respond and shall cause its officers, directors, senior
management and employees of the Borrower, advisors and the CRA to (i) reasonably
cooperate with the Consultant as it undertakes its responsibilities during the
Forbearance Period and respond to reasonable information requested by the
Consultant; and (ii) meet with the Consultant at such reasonable times during
normal business hours and as often as may be reasonably requested.  All fees,
expenses and costs related to the Consultant shall be paid by Borrower,
provided, however, the Borrower shall only be obligated to pay a maximum amount
of $200,000 for services rendered by such Consultant during the Forbearance
Period.
 
(d)   Forbearance Fee. Borrower shall pay a forbearance fee due at the Third
Amendment Effective Date (defined below) to each Lender party to this Agreement
an amount equal to 0.10 % of such Lender’s then-outstanding Loans, interests in
Letters of Credit and Unused Revolving Credit Commitments, measured after giving
effect to Section 9(g) hereof.
 
(e)   Application of Cash Collateral.  The Borrower and Shareholder each
separately agrees, acknowledges and confirms that $2.0 million of the cash held
in the Cash Collateral Account, as defined in the Contribution Agreement, shall
be applied on the Third Amendment Effective Date by the Administrative Agent to
the outstanding Term Loans in the inverse order of maturity, which payment,
subject to the following sentence, shall satisfy in full (i) any Fixed Charge
Violation (as defined in the Contribution Agreement) during the Forbearance
Period or resulting from the Fixed Charge Designated Default and (ii) any Excess
Cash Flow payment due during the Forbearance Period pursuant to Section
2.8(b)(iii) of the Credit Agreement, in each instance regardless of the amount
during the Forbearance Period to which the Lenders would be entitled (a) to
withdraw from the Cash Collateral Account pursuant to the Contribution Agreement
with respect to any Fixed Charge Violation during the Forbearance Period or
resulting from the Fixed Charge Designated Default, or (b) to receive as payment
from the Borrower pursuant to Section 2.8(b)(iii) of the Credit Agreement with
respect to any Excess Cash Flow Payment.  Notwithstanding the previous sentence,
in the event the Borrower, Administrative Agent and applicable Lenders have not
by April 30, 2012 entered into a new agreement or an agreement amending or
modifying this Agreement by April 30, 2012, all Designated Defaults, in addition
to any other Events of Default, if any, that might arise, shall be deemed
immediately existing and uncured and any remaining funds in the Cash Collateral
Account shall be immediately available to the Administrative Agent for
application pursuant to the Contribution Agreement.
 
(f)   Amended Definition of EBITDA.  The definition of “EBITDA” set forth in
Section 1.1 of the Credit Agreement shall be amended and restated in its
entirety to read as follows:
 
“EBITDA” means with reference to any period, Net Income for such period minus
(a) non-cash ordinary and extraordinary gains for such period, plus (b) the sum
of all amounts deducted in arriving at such Net Income amount in respect of
(i) Interest Expense for such period, (ii) federal, state, and local income
taxes for such period, (iii) depreciation of fixed assets and amortization of
intangible assets for such period, (iv) non-cash, non-recurring extraordinary
charges for such period to the extent approved in writing by the Administrative
Agent in its sole discretion, and (v) with respect to any period that includes
any fiscal month of the Borrower ending on or before April 30, 2012,
Restructuring Costs incurred during such period.
 
(g)   Amendment of Revolving Credit Commitment.  The last sentence of the
defined term “Revolving Credit Commitment” set forth in Section 1.1 of the
Credit Agreement shall be amended and restated in its entirety to read as
follows:
 
The Borrower and the Lenders acknowledge and agree that the Revolving Credit
Commitments of the Lenders aggregate $15,000,000 on the Third Amendment
Effective Date.
 
(h)   New Definition of Restructuring Costs.  Section 1.1 of the Credit
Agreement shall be further amended by adding the following new defined term in
its appropriate alphabetical location:
 
“Restructuring Costs” means those cash payments made by the Borrower and its
Subsidiaries for non-recurring costs and expenses arising from contracts and
other commitments that the Borrower and its Subsidiaries have incurred pursuant
to the Limited Forbearance Agreement and Third Amendment to Credit Agreement by
and among the Administrative Agent, Lender parties thereto, Borrower, Guarantors
and Shareholder (“Forbearance Agreement”), including, without limitation, (i)
the forbearance fee provided for in Section 9(d) of the Forbearance Agreement,
(ii) investment banking advisory fees payable to Raymond James and Associates,
Inc. (“Raymond James”) pursuant to the engagement letter dated October 21, 2011
between the Borrower and Raymond James (the “RJ Engagement
 
 
3

--------------------------------------------------------------------------------

 
Letter”), (iii) the reasonable fees and expenses of the CRA incurred pursuant to
the CRA Engagement Letter, (iv) the reasonable fees and expenses of any
consultant or advisor retained to conduct a valuation of the Borrower’s
business, for GAAP reporting or otherwise, (v) the Borrower’s, Lender’s and
Administrative Agent’s reasonable legal fees and expenses incurred in connection
with the transactions contemplated by this Agreement and (vi) the reasonable
fees and expenses of the Consultant retained by the Administrative Agent,
provided, however, that the amounts calculated pursuant to clauses (ii), (iii),
(iv) and (v) above shall, for the purposes of calculating Restructuring Costs
and EBITDA, be capped at (a) $75,000 for the fiscal month ending on or about
November 30, 2011; (b) $150,000 for the fiscal month ending on or about December
31, 2011; (c) $200,000 for the fiscal month ending on or about January 31, 2012;
(d) $200,000 for the fiscal month ending on or about February 29, 2012; (e)
$275,000 for the fiscal month ending on or about March 31, 2012; and (f)
$275,000 for the fiscal month ending on or about April 30, 2012, provided,
further, that, with respect to any month, any unused cap, as provided for in
clauses (a) through (f) above, for that month will carry over and be added to
the following month’s cap and the resulting revised monthly cap (after taking
into account any such increase caused by the carry over of a prior month’s
unused cap) will be the new monthly cap for the purposes of this provision.  The
Borrower shall, not later than twenty (20) days after the end of each calendar
month, provide the Administrative Agent with a report showing the amount of (x)
the cap used for such month, (y) any unused cap that is carried over to the
following month, and (z) the revised monthly cap for the following month.  For
avoidance of doubt and notwithstanding the terms of the Contribution Agreement,
each of the parties hereto agrees that the $2.0 million prepayment of the Term
Loans required by Section 9(e) of the Forbearance Agreement shall not be deemed
or considered a Restructuring Cost and such payment shall not result in any
increase in EBITDA.
 
(i)   Definition of Third Amendment Effective Date.  The Third Amendment
Effective Date shall be the date of this Agreement.
 
(j)   Amendment of Reserve Requirements.  The last sentence in Section 2.2 of
the Credit Agreement shall be amended and restated in its entirety to read as
follows:
 
The Administrative Agent and the Borrower agree that, without limiting the
foregoing, on the Third Amendment Effective Date, there shall be reserves
against the Borrowing Base (and not against the Revolving Credit) equal to (i)
$1,000,000 plus (ii) $300,000 with respect to Receivables and plus (iii)
$150,000 with respect to Inventory.  Such additional reserves ($300,000 +
$150,000) may be reversed based on the reasonable discretion of the
Administrative Agent.
 
(k)   Amended Minimum EBITDA Covenant.  Section 6.20(d) of the Credit Agreement
shall be amended and restated in its entirety to read as follows:
 
(d)   Minimum EBITDA.  
 
(i)  The minimum EBITDA amounts for the fiscal quarters ending on or about April
30, 2010 through July 31, 2011 as set forth in the Second Amendment and Waiver
to Credit Agreement by and among the Borrower, the Administrative Agent and the
Lenders party thereto dated as of March 31, 2010 (the “Second Amendment to
Credit Agreement”) shall remain in place and not be amended by this Agreement
and, for such periods, minimum EBITDA shall remain calculated and effective in
accordance with the definitions and provisions in existence prior to giving
effect to this Agreement.
 
(ii)  The Borrower shall not, as of the last day of the fiscal quarter of the
Borrower ending October 31, 2011, permit the EBITDA (as calculated pursuant to
the definition of EBITDA set forth in the Second Amendment to Credit Agreement)
for the twelve calendar months then ended to be less than $12,000,000.
 
(iii)  The Borrower shall not, as of the last day of each fiscal month of the
Borrower ending on or about the dates specified below, permit the EBITDA for the
period beginning on or about November 1, 2011 and ending on the month then ended
to be less than:
Fiscal Month ending on or about:
EBITDA for the  period beginning on or about November 1, 2011 and ending on the
Month then ended shall not be less than:
November 30, 2011
$475,000
December 31, 2011
$925,000
January 31, 2012
$1,575,000
February 29, 2012
$1,990,000
March 31, 2012
$2,830,000
April 30, 2012
$3,580,000

 
(l)   Amendment to Schedule 1 of Compliance Certificate.  Schedule 1 to Exhibit
E to the Credit Agreement shall be amended and restated in its entirety in the
form of Schedule 1 to the Compliance Certificate attached hereto as Exhibit A.
 
 
4

--------------------------------------------------------------------------------

 
(m)   Termination of Requirement to Provide Duff and Phelps Reports.  The
Borrower’s obligation to supply reports prepared by Duff and Phelps pursuant to
Section 6.27 of the Credit Agreement is hereby terminated.
 
(n)   Financial Reporting.  In addition to the existing reporting requirements
under the Credit Agreement, the Borrower shall (a) deliver to the Administrative
Agent, (i) not later than 20 days after the end of each calendar month,
financial statements for such month, (ii) an initial 13 week cash flow
projection on February 8, 2012 based on performance through February 3, 2012,
and each week thereafter, not later than three (3) Business Days after the last
Business Day of each week, a rolling 13-week cash flow projection, and a
reconciliation of actual performance to the preceding 13-week forecast, (iii)
beginning on February 8, 2012 and each week thereafter, not later than three (3)
Business Days after the last Business Day of each week, consolidated bank cash
balances and sales volume recorded in Borrower’s accounting systems by business
unit for that week, and (iv) not later than December 31, 2011, revised
projections for the first six (6) months of fiscal year 2012 that were used as
the basis for revising the minimum EBITDA levels as provided for in Section 9(k)
hereof, and such report shall be broken down by line item in the same manner as
set forth in the budget income statement for fiscal year 2012 that was provided
to the Administrative Agent, and also contain a comparison to actual 2011
figures for the same six month period; and (b) make its President, Chief
Financial Officer and CRA available on a weekly basis for a conference call with
the Administrative Agent and Lender to discuss any questions they may have with
respect to such reporting.
 
(o)   Operation of Business.  During the Forbearance Period, the Borrower shall
(a) continue to operate its business and affairs in the ordinary course of
business except as limited or otherwise contemplated by this Agreement and (b)
not use its ordinary income or its assets (including any cash on hand) other
than in the operation of its business in the ordinary course of business and as
limited or otherwise contemplated in this Agreement.
 
(p)   Distributions to Stockholders.  During the Forbearance Period, the
Borrower and its Subsidiaries shall not make any cash distributions (including
Stockholder Distributions) on account of any equity interests or stock.
 
(q)   No Asset Sales/Strategic Transactions.  During the Forbearance Period and
without having first received the prior written consent of the Administrative
Agent, the Borrower shall not (a) undertake or consummate any asset sale outside
of the ordinary course of business or (b) otherwise undertake to merge its
business assets and liabilities or business operations with any other Person.
 
(r)   No Modification or Termination of RJ Engagement Letter.  The Borrower
shall not terminate or otherwise modify the terms of the RJ Engagement Letter
without the prior written consent of the Administrative Agent.  The Borrower
represents, warrants and agrees that nothing in this Agreement or the
transactions contemplated herein shall be deemed or constitute a “Financing
Transaction,” “Restructuring Transaction,” or “Business Combination Transaction”
(as such terms are defined in the RJ Engagement Letter) for which a “Financing
Transaction Fee,” “Restructuring Transaction Fee,” or “Business Combination
Transaction Fee” (as such terms are defined in the RJ Engagement Letter) is due
and owing to Raymond James.  The Borrower shall provide to the Administrative
Agent at closing a written acknowledgement of Raymond James to the terms of the
preceding sentence.
 
10.   Conditions Precedent.  The effectiveness of this Agreement is subject to
the satisfaction of the following conditions precedent:
 
(a)   The Borrower, each Guarantor, the Shareholder, the Administrative Agent,
and the Required Lenders shall have duly executed and delivered this Agreement.
 
(b)   The Borrower’s payment in full and in cash of the forbearance fee referred
to in Section 9(d) above to each Lender party hereto.
 
(c)   The Borrower’s payment in full and in cash the invoiced and unpaid fees
and expenses of the Administrative Agent’s counsel pursuant to wire transfer
instructions provided by or at the direction of the Administrative Agent.
 
(d)   The receipt by the Administrative Agent of a written acknowledgement by
Raymond James pursuant to Section 9(r) above.
 
(e)  The representations and warranties contained herein shall be true and
correct in all material respects as of the date hereof, and no Default or Event
of Default, other then the Designated Defaults, shall exist on the date hereof.
 
(f)   The Administrative Agent shall have received such other certificates,
resolutions, documents and agreements as the Administrative Agent may reasonably
request.
 
11.No Waiver of Defaults and Reservation of Rights.   (a)  Neither the
Administrative Agent nor any Lender has waived, is hereby waiving, or has any
intention of waiving under this Agreement, any Defaults or Events of Default
which may be continuing on the date hereof or any Defaults or Events of Default
which may occur after the date hereof (whether the same or similar to the
Designated Defaults or otherwise), and neither the Administrative Agent nor any
Lender has agreed to forbear with respect to any of its rights or remedies
concerning any Defaults or Events of Default (other than, during the Forbearance
Period, the Designated Defaults to the extent expressly set forth herein), which
may have occurred or are continuing as of the date hereof or which may occur
after the date hereof.
 
 
5

--------------------------------------------------------------------------------

 
(b)   Neither any “day-by-day” discretionary extensions of credit by the
Administrative Agent and the Lenders nor anything in this Agreement or in any
ongoing discussions or negotiations between the Administrative Agent and/or any
one or more of the Lenders, on the one hand, and the Borrower and Borrower’s
Affiliates, on the other hand, nor any delay on the part of the Administrative
Agent or the Lenders in exercising any of their respective rights and remedies
under the Credit Agreement, the other Loan Documents and/or applicable law,
shall directly or indirectly:  (i) create any obligation to forbear from taking
any enforcement action, or to make any further extensions of credit (other than
during the Forbearance Period, with respect to the Designated Defaults to the
extent expressly set forth herein), (ii) constitute a consent to or waiver of
any past, present or future Default or Event of Default or other violation of
any provisions of the Credit Agreement or any other Loan Documents, (iii) amend,
modify or operate as a waiver of any provision of the Credit Agreement or any
other Loan Documents or any right, power, privilege or remedy of the
Administrative Agent or any one or more of the Lenders thereunder or under
applicable law or constitute an agreement to forbear (other than during the
Forbearance Period, with respect to the Designated Defaults to the extent
expressly set forth herein) or to restructure the Obligations in any respect or
otherwise modify the capital structure of the Borrower or any of its Affiliates,
or (iv) constitute a course of dealing or other basis for altering any rights or
obligations of Administrative Agent or the Lenders under the Loan Documents or
any Obligations of the Borrower under the Credit Agreement, other Loan Documents
or any other contract or instrument.  Nothing contained in this Agreement shall
confer on Borrower or any other Person any right to notice or cure periods with
respect to any Event of Default.
 
(c)    The Administrative Agent and the Lenders have not waived the Designated
Defaults and each of Administrative Agent and the Lenders expressly reserves all
of its rights, powers, privileges and remedies under the Credit Agreement, other
Loan Documents and/or applicable law including, without limitation, subject to
Section 5(b) above solely with respect to the Designated Defaults, its right at
any time, as applicable, (i) to determine not to make further Loans or incur
further Letter of Credit Obligations under the Credit Agreement as a result of
the Designated Defaults and/or to terminate their Commitments to make Loans and
incur Letter of Credit Obligations, (ii) to accelerate the Obligations, (iii) to
charge the default rate of interest in respect of the Obligations (as of any
date from and after the date on which the first Designated Default first
occurred) and to enforce the prohibition against incurring, continuing or
converting any Loan as or into a Eurodollar Loan, (iv) to commence any legal or
other action to collect any or all of the Obligations from any or all of the
Borrower, any Guarantor, and any other person liable therefor and/or any
Collateral, (v) to foreclose or otherwise realize on any or all of the
Collateral and/or as appropriate, set-off or apply to the payment of any or all
of the Obligations, any or all of the Collateral, (vi) to take any other
enforcement action or otherwise exercise any or all rights and remedies provided
for by any or all of the Credit Agreement, other Loan Documents or applicable
law, and (vii) to reject any forbearance, financial restructuring or other
proposal made by or on behalf of Borrower, including, without limitation any
Proposed Restructuring Plan, or any creditor or equity holder.  Subject to
Section 5(b) above, solely with respect to the Designated Defaults, each of
Administrative Agent and the Lenders may exercise their respective rights,
powers, privileges and remedies, including those set forth in (i) through (vii)
above, at any time in its sole and absolute discretion without further
notice.  No oral representations or course of dealing on the part of
Administrative Agent, any Lender or any of its officers, employees or agents,
and no failure or delay by Administrative Agent or any Lender with respect to
the exercise of any right, power, privilege or remedy under any of the Credit
Agreement, other Loan Documents or applicable law shall operate as a waiver
thereof, and the single or partial exercise of any such right, power, privilege
or remedy shall not preclude any later exercise of any other right, power,
privilege or remedy.
 
 12.   Acknowledgement of Liens.  The Borrower hereby acknowledges and agrees
that the Obligations owing to the Administrative Agent and the Lenders arising
out of or in any manner relating to the Loan Documents, as well as all Hedging
Liability and Funds Transfer and Deposit Account Liability, shall continue to be
secured by Liens on all assets and property of the Borrower, including, without
limitation, all accounts, chattel paper, instruments, documents, general
intangibles, investment property, deposit accounts, inventory, equipment,
fixtures, real estate, and certain other assets and properties of the Borrower
pursuant to the Loan Documents heretofore executed and delivered by the
Borrower, and nothing herein contained shall in any manner affect or impair the
priority of the Liens created and provided for thereby as to the indebtedness,
obligations, and liabilities which would be secured thereby prior to giving
effect to this Agreement.  The Borrower hereby acknowledges, confirms and agrees
that the Administrative Agent and the Lenders have and shall continue to have a
valid, enforceable and perfected first-priority lien upon and security interest
in the Collateral granted to Administrative Agent and the Lenders pursuant to
the Loan Documents.
 
13.   Release, Covenant not to Sue, Acknowledgment. (a)  The Borrower, each
Guarantor and the Shareholder (collectively, the “Releasing Parties”) each
hereby absolutely and unconditionally releases and forever discharges the
Administrative Agent and each Lender, and any and all participants, parent
corporations, subsidiary corporations, affiliated corporations, insurers,
indemnitors, successors and assigns thereof, together with all of the present
and former directors, officers, agents, attorneys, Consultants, representatives
and employees of any of the foregoing (each a “Released Party”), from any and
all claims, demands or causes of action of any kind, nature or description
relating to or arising out of or in connection with or as a result of any of the
Obligations, the Credit Agreement, the Contribution Agreement, any other Loan
Documents, whether arising in law or equity or upon contract or tort or under
any state or federal law or otherwise, which each Releasing Party has had, now
has or has made claim to have against any such person for or by reason of any
act, omission, matter, cause or thing whatsoever arising from the beginning of
time to and including the date of this Agreement, whether such claims, demands
and causes of action are matured or unmatured or known or unknown.  It is the
intention of each Releasing Party in providing this release that the same shall
be effective as a bar to each and every claim, demand and cause of action
specified.  Each Releasing Party acknowledges that it may hereafter discover
facts different from or in addition to those now known or believed to be true
with respect to such claims, demands, or causes of action and agree that this
instrument shall be and remain effective in all respects notwithstanding any
such differences or additional facts.  Each Releasing Party understands,
acknowledges and agrees that the release set forth above may be pleaded as a
full and complete defense and may be used as a basis for an injunction against
any action, suit or other proceeding which may be instituted, prosecuted or
attempted in breach of the provisions of such release.
 
 
6

--------------------------------------------------------------------------------

 
(b)   Each Releasing Party, on behalf of itself and its successors, assigns, and
other legal representatives, hereby absolutely, unconditionally and irrevocably,
covenants and agrees with and in favor of each Released Party above that it will
not sue (at law, in equity, in any regulatory proceeding or otherwise) any
Released Party on the basis of any claim released, remised and discharged by
such Releasing Party pursuant to the above release.  If any Releasing Party or
any of its successors, assigns or other legal representations violates the
foregoing covenant, such Releasing Party, for itself and its successors, assigns
and legal representatives, agrees to pay, in addition to such other damages as
any Released Party may sustain as a result of such violation, all reasonable
attorneys’ fees and costs incurred by such Released Party as a result of such
violation.
 
(c)   The Borrower hereby acknowledges its status as a Borrower and affirms its
obligations under the Credit Agreement and the other Loan Documents and each
Releasing Party represents and warrants that, to its knowledge, there are no
liabilities, claims, suits, debts, liens, losses, causes of action, demands,
rights, damages or costs, or expenses of any kind, character or nature
whatsoever, known or unknown, fixed or contingent, which such Releasing Party
may have or claim to have against any Released Party arising with respect to the
Obligations, the Credit Agreement, the Contribution Agreement or any other Loan
Documents, and each Releasing Party further acknowledges that, as of the date
hereof, it does not have any counterclaim, set-off, or defense against the
Released Parties, each of which such Releasing Party hereby expressly waives.
 
14.   Representations, Warranties and Covenants of Borrower.  In order to induce
the Administrative Agent and the Lenders to enter into this Agreement, the
Borrower, each Guarantor and Shareholder, as applicable, hereby represents,
warrants and covenants to the Administrative Agent and the Lenders, as of the
date hereof and any other date on which representations and warranties are
otherwise remade or deemed remade under the Credit Agreement that:
 
(a)   Representations, Warranties and Covenants.  (i) after giving effect to
this Agreement, no representation or warranty of the Borrower contained in the
Credit Agreement or any of the Loan Documents, including this Agreement, shall
be untrue or incorrect in any material respect as of the date hereof, except to
the extent that such representation or warranty expressly relates to an earlier
date and (ii) no Default or Event of Default (other than the Designated
Defaults) has occurred or is continuing, or would result after giving effect
hereto.
 
(b)   Authorization, Etc.  The Borrower and each Guarantor has the power and
authority to execute, deliver and perform this Agreement.  The Borrower and each
Guarantor has taken all necessary action (including, without limitation,
obtaining approval of its stockholders, if necessary) to authorize its
execution, delivery and performance of this Agreement.  No consent, approval or
authorization of, or declaration or filing with, any Governmental Authority, and
no consent of any other Person, is required in connection with the Borrower’s
and the Guarantors’ execution, delivery and performance of this Agreement,
except for those already duly obtained.  This Agreement has been duly executed
and delivered by the Borrower, Guarantors and Shareholder and constitutes the
legal, valid and binding obligation of the Borrower, Guarantors and Shareholder
enforceable against them, respectively, in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency, or similar
laws affecting the enforcement of creditor rights generally or by equitable
principles relating to enforceability.  The Borrower’s and Guarantors’
execution, delivery or performance of this Agreement does not (i) contravene the
terms of any of the Borrower’s or Guarantors’ respective organization documents;
(ii) conflict with or constitute a violation or breach of, or constitute a
default under, or result in the creation or imposition of any Lien (other than
pursuant to the Collateral Documents) upon the property of the Borrower or
Guarantors.
 
15.   Reference to and Effect on Loan Documents.
 
(a)   Ratification.  Except as specifically provided in this Agreement, the
Credit Agreement and the Loan Documents shall remain in full force and effect
and the Borrower hereby ratifies and reaffirms each term and condition set forth
in the Credit Agreement and in the other Loan Documents, effective as of the
date hereof.
 
(b)   No Waiver.  This Agreement is only applicable and shall only be effective
in the specific instances and for the specific purposes for which made or
given.  Except as specifically provided in this Agreement, the execution,
delivery and effectiveness of this Agreement shall not operate as a waiver or
forbearance of any right, power or remedy of the Administrative Agent or any
Lender under the Credit Agreement or any of the Loan Documents, or constitute a
consent, waiver or modification with respect to any provision of the Credit
Agreement or any of the Loan Documents, which shall remain in full force and
effect.  Upon the effectiveness of this Agreement each reference in (i) the
Credit Agreement to “this Agreement,” “hereunder,” “hereof,” or words of similar
import and (ii) any Loan Document to “the Agreement” shall, in each case and
except as otherwise specifically stated therein, mean and be a reference to the
Credit Agreement as modified hereby.
 
16.Affirmation of Guarantors.  (a)  Each Guarantor (as defined in the Guaranty)
hereby acknowledges that it has reviewed the terms and provisions of this
Agreement and consents to the terms and conditions of this Agreement and any
modification of the Loan Documents effected pursuant to this Agreement.  Each
Guarantor hereby confirms to the Administrative Agent and the Lenders that,
after giving effect to this Agreement, the Guaranty of such Guarantor and each
other Loan Document to which such Guarantor is a party continues in full force
and effect and is the legal, valid and binding obligation of such Guarantor,
enforceable against such Guarantor in accordance with its terms except as
enforceability may be limited by applicable bankruptcy, insolvency, or similar
laws affecting the enforcement of creditors’ rights generally or by equitable
principles relating to enforceability.  Each Guarantor further acknowledges,
confirms and agrees that Administrative Agent and the Lenders have and shall
continue to have a valid, enforceable and perfected first-priority lien (subject
only to Permitted Liens) upon and security interest in the Collateral granted to
Administrative Agent and the Lenders pursuant to the Loan Documents or otherwise
granted to or held by Administrative Agent and the Lenders.
 
 
7

--------------------------------------------------------------------------------

 
(b)Each Guarantor acknowledges and agrees that (i) notwithstanding the
conditions to effectiveness set forth in this Agreement, such Guarantor is not
required by the terms of the Credit Agreement or any other Loan Document to
consent to the waivers or modifications to the Credit Agreement effected
pursuant to this Agreement, (ii) nothing in the Credit Agreement, this Agreement
or any other Loan Document shall be deemed to require the consent of such
Guarantor to any future waivers or modifications to the Credit Agreement, and
(iii) the Lender parties hereto are relying on the assurances provided herein in
entering into this Agreement and maintaining credit outstanding to the Borrower.
 
17.  Shareholder Acknowledgement.  (a)  The Shareholder hereby acknowledges that
it has reviewed the terms and provisions of this Agreement and consents to the
terms and conditions of this Agreement and any modification of the Loan
Documents effected pursuant to this Agreement.  The Shareholder further consents
and agrees to the application of the funds in the Cash Collateral Account in the
manner provided by Section 9(e) of this Agreement.  
 
(b)   The Shareholder acknowledges and agrees that (i) notwithstanding the
conditions to effectiveness set forth in this Agreement, the Shareholder is not
required by the terms of the Credit Agreement or any other Loan Document or
Contribution Agreement to consent to the waivers or modifications to the Credit
Agreement effected pursuant to this Agreement, (ii) nothing in the Credit
Agreement, this Agreement or any other Loan Document or Contribution Agreement
shall be deemed to require the consent of the Shareholder to any future waivers
or modifications to the Credit Agreement, and (iii) the Lender parties hereto
are relying on the assurances provided herein in entering into this Agreement
and maintaining credit outstanding to the Borrower.
 
18.   Miscellaneous.
 
(a)   Successors and Assigns. This Agreement shall be binding on and shall inure
to the benefit of the Borrower, the Administrative Agent and the Lenders and
their respective successors and assigns, except as otherwise provided
herein.  The Borrower may not assign, transfer, hypothecate or otherwise convey
its rights, benefits, obligations or duties hereunder without the prior written
consent of the Administrative Agent and the Lenders.  The terms and provisions
of this Agreement are for the purpose of defining the relative rights and
obligations of the Borrower, the Administrative Agent and the Lenders with
respect to the transactions contemplated hereby and there shall be no third
party beneficiaries (other than the Released Parties) of any of the terms and
provisions of this Agreement.
 
(b)  Entire Agreement. This Agreement, including all schedules and other
documents attached hereto or incorporated by reference herein or delivered in
connection herewith, constitutes the entire agreement of the parties with
respect to the subject matter hereof and supersedes all other understandings,
oral or written, with respect to the subject matter hereof.
 
(c)  Fees and Expenses.  Subject to Section 9(c) above, the Borrower agrees to
pay on demand all reasonable fees, costs and out-of-pocket expenses (including
attorneys’ fees and expenses) incurred by the Administrative Agent pursuant to
the Loan Documents or in connection with the preparation, execution and delivery
of this Agreement and the other instruments and documents being executed and
delivered in connection herewith and the transactions contemplated hereby (the
Borrower acknowledges that it will receive summary invoice(s) reflecting only
the total amount then due and that such summary invoice(s) will not contain any
narrative description of the services provided, and that delivery of such
summary invoice(s) shall not in any way constitute a waiver of any right or
privilege of the Administrative Agent and the Lenders associated with such
invoice(s)).
 
(d)  Headings. Section and sub-section headings in this Agreement are included
herein for convenience of reference only and shall not constitute a part of this
Agreement for any other purpose.
 
(e)   Severability. Wherever possible, each provision of this Agreement shall be
interpreted in such a manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Agreement.
 
(f)  Conflict of Terms.  Except as otherwise provided in this Agreement, if any
provision contained in this Agreement is in conflict with, or inconsistent with,
any provision in any of the Loan Documents, the provision contained in this
Agreement shall govern and control.
 
(g)  Counterparts.  This Agreement may be executed in any number of separate
counterparts, each of which shall collectively and separately constitute one
agreement.  Delivery of an executed signature page to this Agreement by
facsimile transmission or by e-mail transmission of an Adobe portable document
format file (also known as a “PDF” file) shall be effective as delivery of a
manually executed counterpart hereof.
 
(h)   Incorporation of Credit Agreement.  The provisions contained in
Sections 10.16 (Governing Law) and 10.22 (Submission to Jurisdiction; Waiver of
Jury Trial) of the Credit Agreement are incorporated herein by reference to the
same extent as if reproduced herein in their entirety, except with reference to
this Agreement rather than the Credit Agreement.
 
 
8

--------------------------------------------------------------------------------

 
(i)   Reviewed by Attorneys.  The Borrower, each Guarantor and the Shareholder
represent and warrant to Administrative Agent and the Lenders that it
(i) understands fully the terms of this Agreement and the consequences of the
execution and delivery of this Agreement, (ii) has been afforded an opportunity
to have this Agreement reviewed by, and to discuss this Agreement and the
documents executed in connection herewith, with such attorneys and other persons
and advisors as the Borrower, Guarantors and Shareholder, respectively, may
wish, and (iii) has entered into this Agreement and executed and delivered all
documents in connection herewith of its own free will and accord and without
threat, duress or other coercion of any kind by any Person.  The parties hereto
acknowledge and agree that neither this Agreement nor any of the other documents
executed pursuant hereto shall be construed more favorably in favor of one party
over the other based upon which party drafted the same, it being acknowledged
that all parties hereto contributed substantially to the negotiation and
preparation of this Agreement and the other documents executed pursuant hereto
or in connection herewith.
 
(j)   Further Assurances.  The Borrower, Guarantors and Shareholder agree to
take all further actions and execute all further documents as Administrative
Agent may from time to time reasonably request to carry out the transactions
contemplated by this Agreement and all other agreements executed and delivered
in connection herewith.
 
[Signature Pages to Follow]
 



 
9

--------------------------------------------------------------------------------

 



 
In Witness Whereof, the parties hereto have caused their duly authorized
officers to execute and deliver this Agreement as of the date first set forth
above.
 





   “Borrower”        Champion Industries, Inc.            By  /s/ Marshall
Reynolds    Name: Marshall Reynolds    Title: Chief Executive Officer

 






              
 
 

--------------------------------------------------------------------------------

 

 
 
“GUARANTORS”

 
 
The Chapman Printing Company, Inc., a West Virginia corporation

 
Stationers, Inc., a West Virginia corporation

 
Bourque Printing, Inc., a Louisiana corporation

 
Dallas Printing Company, Inc., a Mississippi corporation

 
Carolina Cut Sheets, Inc., a West Virginia corporation

 
Donihe Graphics, Inc., a Tennessee corporation

 
Smith & Butterfield Co., Inc., an Indiana corporation

 
The Merten Company, an Ohio corporation

 
Interform Corporation, a Pennsylvania corporation

 
CHMP Leasing, Inc., a West Virginia corporation

 
Blue Ridge Printing Co., Inc., North Carolina corporation

 
Capitol Business Equipment, Inc., a West Virginia corporation

 
Thompson’s of Morgantown, Inc., a West Virginia corporation

 
Independent Printing Service, Inc., an Indiana corporation

 
Diez Business Machines, Inc., a Louisiana corporation

 
Transdata Systems, Inc., a Louisiana corporation

 
Syscan Corporation, a West Virginia corporation

 
Champion Publishing, Inc., a West Virginia corporation





 
 
By  /s/Todd R. Fry

 
Name: Todd R. Fry

 
Title:  Vice President and Chief Financial Officer


 
 

--------------------------------------------------------------------------------

 

 



  ”SHAREHOLDER”       Mr. Marshall Reynolds, individually,    /s/ Marshall
Reynolds

 

 
 

--------------------------------------------------------------------------------

 

 



  “Lenders”        Fifth Third Bank, an Ohio banking corporation, as a Lender,
as L/C Issuer, and as Administrative Agent           By  /s/Paul R. Schubert  
Name: Paul R. Schubert   Title: Senior Vice President








 
 

--------------------------------------------------------------------------------

 


 
Exhibit  A
 


 
To Limited Forbearance Agreement and
 
Third Amendment to Credit Agreement
 


 


 
Amended Schedule 1 to Compliance Certificate














[To be provided upon finalization of Agreement]







 
 

--------------------------------------------------------------------------------

 
Schedule I
to Compliance Certificate
 
Champion Industries, Inc.
 
Compliance Calculations
for Credit Agreement dated as of September 14, 2007
 
(SECTION D BELOW TO BE COMPLETED MONTHLY AND PROVIDED TO ADMINISTRATIVE AGENT ON
OR BEFORE THE 20TH DAY FOLLOWING THE FISCAL MONTH THEN ENDED)
 
Calculations as of _____________, _______


 


The following sections set forth the financial covenants established in Section
6.20 of the Credit Agreement along with the primary definitions from Section 1.1
of the Credit Agreement used in such covenants.
A worksheet for calculating covenant compliance is set forth at the end of each
respective section.
A.Leverage Ratio (Section 6.20(a))
 
The Borrower shall not, as of the last day of each fiscal quarter of the
Borrower ending on or about the dates specified below, permit the Leverage Ratio
on such date to be greater than:
Fiscal quarter ending on or about:
The Leverage Ratio shall not be greater than:
April 30, 2010
6.50: 1.00
July 31, 2010
6.00: 1.00
October 31, 2010
5.50: 1.00
January 31, 2011
5.00: 1.00
April 30, 2011
4.50:1.00
July 31, 2011
4.25: 1.00
October 31, 2011
4.00: 1.00
January 31, 2012
3.75: 1.00
April 30, 2012
and at each quarter end thereafter
3.50:1.00
“Leverage Ratio” means, as of the date of determination thereof, the ratio of
Total Funded Debt of the Borrower and its Subsidiaries as of such date to EBITDA
for the period of four fiscal quarters then ended; provided that for purposes of
this definition, EBITDA  for the fiscal quarter of the Borrower ending July 31,
2009, shall be equal to $2,231,000, EBITDA for the fiscal quarter of the
Borrower ending October 31, 2009, shall be equal to $2,882,000 and EBITDA for
the fiscal quarter of the Borrower ending January 31, 2010 shall be equal to
$2,412,000.
“Total Funded Debt” means, at any time the same is to be determined, the
aggregate of all Indebtedness of the Borrower and its Subsidiaries at such time
determined on a consolidated basis in accordance with GAAP.
“Indebtedness” means for any Person (without duplication) (a) all indebtedness
of such Person for borrowed money, whether current or funded, or secured or
unsecured, (b) all indebtedness for the deferred purchase price of Property or
services, (c) all indebtedness created or arising under any conditional sale or
other title retention agreement with respect to Property acquired by such Person
(even though the rights and remedies of the seller or lender under such
agreement in the event of a default are limited to repossession or sale of such
Property), (d) all indebtedness secured by a purchase money mortgage or other
Lien to secure all or part of the purchase price of Property subject to such
mortgage or Lien, (e) all obligations under leases which shall have been or must
be, in accordance with GAAP, recorded as Capital Leases in respect of which such
Person is liable as lessee, (f) any liability in respect of banker’s acceptances
or letters of credit, (g) any indebtedness, whether or not assumed, secured by
Liens on Property acquired by such Person at the time of acquisition thereof,
(h) all obligations under any so-called “synthetic lease” transaction entered
into by such Person, (i) all obligations under any so-called “asset
securitization” transaction entered into by such Person, and (j) all Contingent
Obligations, it being understood that the term “Indebtedness” shall not include
trade payables, accrued payroll and commissions, taxes accrued and withheld,
accrued and deferred income taxes and other acquired expenses arising in the
ordinary course of business.
 
“EBITDA” means with reference to any period, Net Income for such period minus
(a) non-cash ordinary and extraordinary gains for such period, plus (b) the sum
of all amounts deducted in arriving at such Net Income amount in respect of
(i) Interest Expense for such period, (ii) federal, state, and local income
taxes for such period, (iii) depreciation of fixed assets and amortization of
intangible assets for such period, (iv) non-cash, non-recurring extraordinary
charges for such period to the extent approved in writing by the Administrative
Agent in its sole discretion, and (v) with respect to any period that includes
any fiscal month of the Borrower ending on or before April 30, 2012,
Restructuring Costs incurred during such period.
“Net Income” means, with reference to any period, the net income (or net loss)
of the Borrower and its Subsidiaries for such period computed on a consolidated
basis in accordance with GAAP; provided that, there shall be excluded from Net
Income (a) the net income (or net loss) of any Person accrued prior to the date
it becomes a Subsidiary of, or has merged into or consolidated with, the
Borrower or another Subsidiary, except to the extent that the Borrower has
delivered the financial statements of the Acquired Business for such period,
which financial statements shall have been audited by an independent accounting
firm reasonably satisfactory to the Administrative Agent, and the Administrative
Agent agrees to the inclusion of such net income (or net loss) of such Person
and (b) the net income (or net loss) of any Person (other than a Subsidiary) in
which the Borrower or any of its Subsidiaries has a equity interest in, except
to the extent of the amount of dividends or other distributions actually paid to
the Borrower or any of its Subsidiaries during such period.
“Subordinated Debt” means Indebtedness owed by the Borrower to Marshall Reynolds
under the Subordinated Notes and all other Subordinated Indebtedness.
“Restructuring Costs” means those cash payments made by the Borrower and its
Subsidiaries for non-recurring costs and expenses arising from contracts and
other commitments that the Borrower and its Subsidiaries have incurred pursuant
to the Limited Forbearance Agreement and Third Amendment to Credit Agreement by
and among the Administrative Agent, Lender parties thereto, Borrower, Guarantors
and Shareholder (“Forbearance Agreement”), including, without limitation, (i)
the forbearance fee provided for in Section 9(d) of the Forbearance Agreement,
(ii) investment banking advisory fees payable to Raymond James and Associates,
Inc. (“Raymond James”) pursuant to the engagement letter dated October 21, 2011
between the Borrower and Raymond James (the “RJ Engagement Letter”), (iii) the
reasonable fees and expenses of the CRA incurred pursuant to the CRA Engagement
Letter, (iv) the reasonable fees and expenses of any consultant or advisor
retained to conduct a valuation of the Borrower’s business, for GAAP reporting
or otherwise, (v) the Borrower’s, Lender’s and Administrative Agent’s reasonable
legal fees and expenses incurred in connection with the transactions
contemplated by this Agreement and (vi) the reasonable fees and expenses of the
Consultant retained by the Administrative Agent, provided, however, that the
amounts calculated pursuant to clauses (ii), (iii), (iv) and (v) above shall,
for the purposes of calculating Restructuring Costs and EBITDA, be capped at (a)
$75,000 for the fiscal month ending on or about November 30, 2011; (b) $150,000
for the fiscal month ending on or about December 31, 2011; (c) $200,000 for the
fiscal month ending on or about January 31, 2012; (d) $200,000 for the fiscal
month ending on or about February 29, 2012; (e) $275,000 for the fiscal month
ending on or about March 31, 2012; and (f) $275,000 for the fiscal month ending
on or about April 30, 2012, provided, further, that, with respect to any month,
any unused cap, as provided for in clauses (a) through (f) above, for that month
will carry over and be added to the following month’s cap and the resulting
revised monthly cap (after taking into account any such increase caused by the
carry over of a prior month’s unused cap) will be the new monthly cap for the
purposes of this provision.  The Borrower shall, not later than twenty (20) days
after the end of each calendar month, provide the Administrative Agent with a
report showing the amount of (x) the cap used for such month, (y) any unused cap
that is carried over to the following month, and (z) the revised monthly cap for
the following month.  For avoidance of doubt and notwithstanding the terms of
the Contribution Agreement, each of the parties hereto agrees that the $2.0
million prepayment of the Term Loans required by Section 9(e) of the Forbearance
Agreement shall not be deemed or considered a Restructuring Cost and such
payment shall not result in any increase in EBITDA.



A.  Leverage Ratio Covenant Compliance Calculation:
 
[____________, 20___]
[____________, 20___]
 
1st Quarter
2nd Quarter
3rd Quarter
4th Quarter
1st Quarter
2nd Quarter
3rd Quarter
4th Quarter
Aggregate for past 4 quarters
Current
1. Total Funded Debt
                 
$__________
2. Net Income for past 4 quarters
$________
$________
$_________
$________
$________
$________
$________
$________
$_________
 
3. Non-cash ordinary and extraordinary gains for past 4 quarters
$________
$________
$_________
$________
$________
$________
$________
$________
$_________
 
4. Line A2 minus Line A3
$________
$________
$_________
$________
$________
$________
$________
$________
$_________
                       
5. Interest Expense for past 4 quarters
$________
$________
$_________
$________
$________
$________
$________
$________
$_________
 
6. Income taxes for past 4 quarters
$________
$________
$_________
$________
$________
$________
$________
$________
$_________
 
7. Depreciation and amortization expense for past 4 quarters
$________
$________
$_________
$________
$________
$________
$________
$________
$_________
 
8. Extraordinary charges for past 4 quarters to extent approved by
Administrative Agent
$________
$________
$________
$________
$________
$________
$________
$________
$_________
 
9. Restructuring Costs for past 4 quarters
$________
$________
$________
$________
$________
$________
$________
$________
$________
                       
10. Sum of Lines A4, A5, A6, A7, A8, and A9 (“EBITDA”)
$________
$________
$_________
$________
$________
$________
$________
$________
$_________
 
11. Ratio of Line A1 to A10
               
___: 1.0
 
12. Line A11 ratio must not exceed
               
___: 1.0
 
13. The Borrower is in compliance (circle yes or no)
               
yes/no
 


 
 

--------------------------------------------------------------------------------

 

B.Fixed Charge Coverage Ratio (Section 6.20(b))
 
As of the last day of each fiscal quarter of the Borrower ending on or about the
dates specified below, the Borrower shall maintain on such date a Fixed Charge
Coverage Ratio of greater than:
Fiscal quarter ending on or about:
The ratio of EBITDA to Fixed Charges shall not be greater than:
April 30, 2010
1.00: 1.00
July 31, 2010
1.00: 1.00
October 31, 2010
1.00: 1.00
January 31, 2011
1.00: 1.00
April 30, 2011
1.10:1.00
July 31, 2011
1.10: 1.00
October 31, 2011
1.10: 1.00
January 31, 2012
1.10: 1.00
April 30, 2012 and at all times thereafter
1.20:1.00
 
“Fixed Charge Coverage Ratio” means the ratio of (i) EBITDA for the twelve
calendar months then ended minus Capital Expenditures during such period not
financed with Indebtedness (which, for purposes of this covenant, will not
include Revolving Loans) to (ii) Fixed Charges for the same twelve calendar
months then ended; provided that for purposes of this definition, the
calculation of the Fixed Charge Coverage Ratio on or about April 30, 2010, shall
be for the three calendar month period ending on such date; the calculation of
the Fixed Charge Coverage Ratio on or about July 31, 2010, shall be for the six
calendar month period ending on such date; and the calculation of the Fixed
Charge Coverage Ratio on or about October 31, 2010, shall be for the nine
calendar month period ending on such date
 
“EBITDA” definition is set forth in Section A above.
 
“Capital Expenditures” means, with respect to any Person for any period, the
aggregate amount of all expenditures (whether paid in cash or accrued as a
liability) by such Person during that period for the acquisition or leasing
(pursuant to a Capital Lease) of fixed or capital assets or additions to
property, plant, or equipment (including replacements, capitalized repairs, and
improvements) which should be capitalized on the balance sheet of such Person in
accordance with GAAP; provided, that in the event that Syscan Corporation
(“Syscan”) purchases that property commonly known as 3000 West Washington
Street, Charleston, West Virginia, and the improvements located thereon, for a
purchase price equal to $1,500,000 pursuant to the option granted to Syscan in
that certain Assignment of Lease dated as of September 1, 2004 between Williams
Land Corporation and Syscan, as the same may be amended, supplemented or
otherwise modified from time to time, such consideration shall not constitute a
Capital Expenditure hereunder.
 
“Fixed Charges” means, with reference to any period, the sum of (a) all
scheduled payments of principal made or to be made during such period with
respect to Indebtedness (“Principal Payments”) of the Borrower and its
Subsidiaries (for purposes of clarity, Excess Cash Flow payments made pursuant
to Section 2.8(b)(iii) of the Credit Agreement do not constitute Principal
Payments), plus (b) the cash portion of any Interest Expense paid or to be paid
for such period, plus (c) federal, state, and local income taxes paid in cash
during such period (for the avoidance of doubt, cash Tax Refunds received during
any such period shall not be subtracted from such income taxes paid in cash),
plus (d) Restricted Payments made during such period, plus (e) Restructuring
Costs.
 
“Restricted Payments” means the declaration or payment of dividends on or the
making of other distributions in respect of any class or series of the
Borrower’s capital stock or other equity interests, and the direct or indirect
purchase, redemption, or other acquisition or retiring the Borrower’s capital
stock or other equity interests or any warrants, options, or similar instruments
for the purposes of acquiring the same.
 
“Restructuring Costs” definition is set forth in Section A above.


 
 

--------------------------------------------------------------------------------

 



The Borrower shall not, as of the last day of each fiscal month of the Borrower
ending on or about the dates specified below, permit the EBITDA for the period
beginning on or about November 1, 2011 and ending on the month then ended to be
less than:
B.  Fixed Charge Coverage Ratio Covenant Compliance Calculation:
   
[______________, 20___]
[______________, 20___]
   
1st Quarter
2nd Quarter
3rd Quarter
4th Quarter
1st Quarter
2nd Quarter
3rd Quarter
4th Quarter
Aggregate for past 4 quarters
 
1. EBITDA from Line A10
$_________
$_________
$_________
$_________
$_________
$_________
$_________
$_________
$_________
 
2. Non-financed Capital Expenditures for past 4 quarters
$_________
$_________
$_________
$_________
$_________
$_________
$_________
$_________
$_________
 
3. Line B1 minus Line B2
$_________
$_________
$_________
$_________
$_________
$_________
$_________
$_________
$_________
 
4. Principal Payments for past 4 quarters
$_________
$_________
$_________
$_________
$_________
$_________
$_________
$_________
$_________
 
5. Cash Interest Expense for past 4 quarters
$_________
$_________
$_________
$_________
$_________
$_________
$_________
$_________
$_________
 
6. Cash income taxes for past 4 quarters
$_________
$_________
$_________
$_________
$_________
$_________
$_________
$_________
$_________
 
7. Restricted Payments for past 4 quarters
$_________
$_________
$_________
$_________
$_________
$_________
$_________
$_________
$_________
 
8. Restructuring Costs for past 4 quarters
$_________
$_________
$_________
$_________
$_________
$_________
$_________
$_________
$_________
 
9. Sum of Lines B4, B5, B6, B7 and B8 (“Fixed Charges”)
$_________
$_________
$_________
$_________
$_________
$_________
$_________
$_________
$_________
 
10. Ratio of Line B3 to B9
               
___: 1.0
 
11. Line B10 ratio must not be less than
               
___: 1.0
 
12. The Borrower is in compliance (circle yes or no)
               
yes/no
   
C.Intentionally Deleted.
   
D.Minimum EBITDA (Section 6.20(d))
     
Fiscal Month ending on or about:
EBITDA for the  period beginning on or about November 1, 2011 and ending on the
Month then ended shall not be less than:
November 30, 2011
$475,000
December 31, 2011
$925,000
January 31, 2012
$1,575,000
February 29, 2012
$1,990,000
March 31, 2012
$2,830,000
April 30, 2012
$3,580,000

Fiscal Month ending on or about:
EBITDA for the  period beginning on or about November 1, 2011 and ending on the
Month then ended shall not be less than:
November 30, 2011
$475,000
December 31, 2011
$925,000
January 31, 2012
$1,575,000
February 29, 2012
$1,990,000
March 31, 2012
$2,830,000
April 30, 2012
$3,580,000

     
“EBITDA” definition is set forth in Section A above.









TO BE COMPLETED MONTHLY AND PROVIDED TO ADMINISTRATIVE AGENT ON OR BEFORE THE
20TH DAY FOLLOWING THE FISCAL MONTH THEN ENDED
D.  Minimum EBITDA Covenant Compliance Calculation:
1.EBITDA from Line A10
$___________
2.Line D1 must be greater than
$___________
3.The Borrower is in compliance (circle yes or no)
yes/no








 
 

--------------------------------------------------------------------------------

 



E.Maximum Capital Expenditures
 
During any fiscal year of the Borrower, the Borrower shall not, nor shall it
permit any Subsidiary to, expend or become obligated for Capital Expenditures in
an aggregate amount in excess of:
The Borrower’s Fiscal year ending on or about:
Capital Expenditures shall not exceed:
October 31, 2010
$2,000,000.00
October 31, 2011
$2,000,000.00
October 31, 2012
and each October 31 thereafter
$2,500,000.00
“Capital Expenditures” definition is set forth in Section B above.



E.  Maximum Capital Expenditures Covenant Compliance Calculation:
1.Capital Expenditures for past 4 quarters
$___________
2.Line E1 must be less than
$___________
3.The Borrower is in compliance (circle yes or no)
yes/no




--
 
 

--------------------------------------------------------------------------------

 



F.Minimum Revolving Loan Availability
 
At all times, the Borrower shall have Excess Availability equal to or greater
than $1,000,000.
“Excess Availability” means, as of any time the same is to be determined, the
amount (if any) by which (a) the lesser of the Borrowing Base as then determined
and computed or the Revolving Credit Commitment as then in effect exceeds
(b) the aggregate principal amount of Revolving Loans, Swing Loans and
L/C Obligations then outstanding.





F.  Minimum Revolving Loan Availability Covenant Compliance Calculation:
1.Excess Availability
$___________
2.Line F1 must be greater than or equal to
$1,000,000
3.The Borrower is in compliance (circle yes or no)
yes/no


